Case 1:20-cv-01106-LGS Document 110-6 Filed 12/16/20 Page 1 of 14




                Exhibit E
        Case
         Case1:20-cv-01106-LGS
               1:20-cv-01106-LGS Document
                                  Document110-6
                                           108 Filed
                                                Filed 10/13/20
                                                      12/16/20 Page
                                                               Page 12 of
                                                                       of 714




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                             )
 KEWAZINGA CORP.,                            )
                                             )
                        Plaintiff,           )   Civil Action No. 1:20-cv-01106-LGS
                                             )
 vs.                                         )
                                             )   JOINT CLAIM CONSTRUCTION AND
 GOOGLE LLC,                                 )   PREHEARING STATEMENT
                                             )
                        Defendant.           )
                                             )


        Pursuant to the Court’s Scheduling Order in this case (D.I. 32) and Local Patent Rule 4-3

of the Eastern District of Texas (“Texas Rule 4-3”), Plaintiff Kewazinga Corp. (“Kewazinga”) and

Defendant Google LLC (“Google”) hereby submit this Joint Claim Construction and Prehearing

Statement (“Joint Statement”).

A.      Agreed Proposed Constructions (Texas Rule 4-3(a)(1))

        The table below identifies the constructions on which the parties have agreed.

     Terms and Phrases       Claims (including unasserted      Agreed Proposed Construction
                             independent claims on which
                               asserted claims depend)

 [first] [second] view of    ’234 patent, claims 1, 13, and    [first] [second] view of multiple
 the environment             14                                locations through a remote
                                                               environment

 tweening                    ’325 patent, claims 10, 14, 15;   generating synthetic imagery
                             ’234 patent, claims 7, 19, 20     from acquired imagery, and
                                                               utilizing that synthetic imagery
                                                               between the acquired imagery, in
                                                               order to show movement and
                                                               transition between the acquired
                                                               imagery




                                                 1
      Case
       Case1:20-cv-01106-LGS
             1:20-cv-01106-LGS Document
                                Document110-6
                                         108 Filed
                                              Filed 10/13/20
                                                    12/16/20 Page
                                                             Page 23 of
                                                                     of 714




  Terms and Phrases         Claims (including unasserted   Agreed Proposed Construction
                            independent claims on which
                              asserted claims depend)

tweened imagery             ’234 patent, claims 6, 19      This term should be construed in
                                                           accordance with the agreed-upon
                                                           construction of the term
                                                           “tweening.”

tweened image               ’325 patent, claim 15          This term should be construed in
                                                           accordance with the agreed-upon
                                                           construction of the term
                                                           “tweening.”

tweened                     ’234 patent, claim 6           This term should be construed in
                                                           accordance with the agreed-upon
                                                           construction of the term
                                                           “tweening.”

tweening the selected       ’325 patent, claim 10          This term should be construed in
outputs of cameras in                                      accordance with the agreed-upon
the [first] [second] path                                  construction of the term
                                                           “tweening.”

tweening the image of a ’325 patent, claim 14              This term should be construed in
current camera in the                                      accordance with the agreed-upon
sequence to the image of                                   construction of the term
a next camera in the                                       “tweening.”
sequence

cause imagery of two or     ’234 patent, claim 6           This term should be construed in
more different                                             accordance with the agreed-upon
perspectives along the                                     construction of the term
first view to be tweened                                   “tweening.”

tweening imagery of         ’234 patent, claim 19          This term should be construed in
two or more different                                      accordance with the agreed-upon
perspectives along the                                     construction of the term
first view                                                 “tweening.”




                                                2
      Case
       Case1:20-cv-01106-LGS
             1:20-cv-01106-LGS Document
                                Document110-6
                                         108 Filed
                                              Filed 10/13/20
                                                    12/16/20 Page
                                                             Page 34 of
                                                                     of 714




  Terms and Phrases         Claims (including unasserted       Agreed Proposed Construction
                            independent claims on which
                              asserted claims depend)

tweening the first image ’325 patent, claim 15                 This term should be construed in
with the second image                                          accordance with the agreed-upon
to obtain a first tweened                                      construction of the term
image and then                                                 “tweening.”
tweening the second
image with the third
image to obtain a second
tweened image

mosaic imagery              ’234 patent, claims 1, 3, 13, 16   This term should be construed in
                                                               accordance with the construction
                                                               of the term “mosaicing” that is
                                                               adopted by the Court. The parties
                                                               dispute the construction of
                                                               “mosaicing” and have provided
                                                               their proposals in Exhibit 1.

mosaic images               ’325 patent, claim 6               This term should be construed in
                                                               accordance with the construction
                                                               of the term “mosaicing” that is
                                                               adopted by the Court. The parties
                                                               dispute the construction of
                                                               “mosaicing” and have provided
                                                               their proposals in Exhibit 1.

generate mosaic             ’234 patent, claim 1               This term should be construed in
imagery                                                        accordance with the construction
                                                               of the term “mosaicing” that is
                                                               adopted by the Court. The parties
                                                               dispute the construction of
                                                               “mosaicing” and have provided
                                                               their proposals in Exhibit 1.

mosaic imagery along        ’234 patent, claim 1               This term should be construed in
the [first] [second] view                                      accordance with the construction
                                                               of the term “mosaicing” that is
                                                               adopted by the Court. The parties
                                                               dispute the construction of
                                                               “mosaicing” and have provided
                                                               their proposals in Exhibit 1.




                                                3
      Case
       Case1:20-cv-01106-LGS
             1:20-cv-01106-LGS Document
                                Document110-6
                                         108 Filed
                                              Filed 10/13/20
                                                    12/16/20 Page
                                                             Page 45 of
                                                                     of 714




  Terms and Phrases         Claims (including unasserted   Agreed Proposed Construction
                            independent claims on which
                              asserted claims depend)

mosaic imagery of           ’234 patent, claim 13          This term should be construed in
progressively different                                    accordance with the construction
locations along the                                        of the term “mosaicing” that is
[first] [second] view                                      adopted by the Court. The parties
                                                           dispute the construction of
                                                           “mosaicing” and have provided
                                                           their proposals in Exhibit 1.

mosaicing the selected      ’325 patent, claim 1           This term should be construed in
outputs of cameras in                                      accordance with the construction
the [first] [second] path                                  of the term “mosaicing” that is
                                                           adopted by the Court. The parties
                                                           dispute the construction of
                                                           “mosaicing” and have provided
                                                           their proposals in Exhibit 1.

sequentially mosaicing      ’325 patent, claim 1           This term should be construed in
the selected outputs of                                    accordance with the construction
cameras in the [first]                                     of the term “mosaicing” that is
[second] path                                              adopted by the Court. The parties
                                                           dispute the construction of
                                                           “mosaicing” and have provided
                                                           their proposals in Exhibit 1.

mosaicing the image of ’325 patent, claim 5                This term should be construed in
a current camera in the                                    accordance with the construction
sequence to the image of                                   of the term “mosaicing” that is
a next camera in the                                       adopted by the Court. The parties
sequence                                                   dispute the construction of
                                                           “mosaicing” and have provided
                                                           their proposals in Exhibit 1.

mosaicing the first         ’325 patent, claim 6           This term should be construed in
image with the second                                      accordance with the construction
image and then                                             of the term “mosaicing” that is
mosaicing the second                                       adopted by the Court. The parties
image with the third                                       dispute the construction of
image                                                      “mosaicing” and have provided
                                                           their proposals in Exhibit 1.




                                               4
       Case
        Case1:20-cv-01106-LGS
              1:20-cv-01106-LGS Document
                                 Document110-6
                                          108 Filed
                                               Filed 10/13/20
                                                     12/16/20 Page
                                                              Page 56 of
                                                                      of 714




B.     Disputed Proposed Constructions (Texas Rule 4-3(a)(2))

       Attached as Exhibit 1 is a joint claim terms chart showing the parties’ respective proposed

constructions for the terms and phrases for which there are still disputes, as well as an identification

of intrinsic evidence that supports each party’s own position and extrinsic evidence known to the

party on which it intends to rely either to support its position or to oppose any other party’s

position.

C.     Anticipated Length of Claim Construction Hearing (Texas Rule 4-3(a)(3))

       The Court has set the Claim Construction Hearing to begin at 10:00 a.m. on February 16,

2021. D.I. 32 at 2. The parties request two hours total (1 hour per side, including rebuttal) for the

Claim Construction Hearing.

D.     Live Witness Testimony at Claim Construction Hearing (Texas Rule 4-3(a)(4))

       The parties do not presently intend to present any live testimony at the Claim Construction

Hearing.

E.     Other Issues (Texas Rule 4-3(a)(5))

       The parties are not aware of any other issues to be taken up at a prehearing conference prior

to the Claim Construction Hearing.



  Dated: October 13, 2020

  Respectfully submitted,


  /s/ Ian G. DiBernardo                                  /s/ Ameet A. Modi
  Ian G. DiBernardo                                      John M. Desmarais
  Timothy K. Gilman                                      jdesmarais@desmaraisllp.com
  Kenneth L. Stein                                       Steven M. Balcof
  Saunak K. Desai                                        sbalcof@desmaraisllp.com
  Gregory R. Springsted                                  Elizabeth Weyl
  STROOCK & STROOCK & LAVAN LLP                          eweyl@desmaraisllp.com


                                                   5
    Case
     Case1:20-cv-01106-LGS
           1:20-cv-01106-LGS Document
                              Document110-6
                                       108 Filed
                                            Filed 10/13/20
                                                  12/16/20 Page
                                                           Page 67 of
                                                                   of 714




180 Maiden Lane                             David A. Frey
New York, NY 10038                          dfrey@desmaraisllp.com
Tel: (212) 806-5400                         DESMARAIS LLP
Fax: (212) 806-6006                         230 Park Avenue
Email: idibernardo@stroock.com              New York, NY 10169
Email: tgilman@stroock.com                  Tel: (212) 351-3400
Email: kstein@stroock.com                   Fax: (212) 351-3401
Email: sdesai@stroock.com
Email: gspringsted@stroock.com              Ameet A. Modi
                                            amodi@desmaraisllp.com
Counsel for Plaintiff Kewazinga Corp.       Emily H. Chen (pro hac vice)
                                            echen@desmaraisllp.com
                                            DESMARAIS LLP
                                            101 California Street
                                            San Francisco, CA 94111
                                            Tel: (415) 573-1900
                                            Fax: (415) 573-1901

                                            Counsel for Defendant Google LLC




                                        6
      Case
       Case1:20-cv-01106-LGS
             1:20-cv-01106-LGS Document
                                Document110-6
                                         108 Filed
                                              Filed 10/13/20
                                                    12/16/20 Page
                                                             Page 78 of
                                                                     of 714




                                   PROOF OF SERVICE

       The undersigned hereby certifies that on October 13, 2020, a true and correct copy of the

above and foregoing document was served on the following counsel via ECF filing:

                         John M. Desmarais
                         jdesmarais@desmaraisllp.com
                         Steven M. Balcof
                         sbalcof@desmaraisllp.com
                         Elizabeth Weyl
                         eweyl@desmaraisllp.com
                         David A. Frey
                         dfrey@desmaraisllp.com
                         DESMARAIS LLP
                         230 Park Avenue
                         New York, NY 10169
                         Tel: (212) 351-3400
                         Fax: (212) 351-3401

                         Ameet A. Modi
                         amodi@desmaraisllp.com
                         Emily H. Chen (pro hac vice)
                         echen@desmaraisllp.com
                         DESMARAIS LLP
                         101 California Street
                         San Francisco, CA 94111
                         Tel: (415) 573-1900
                         Fax: (415) 573-1901

                         Counsel for Defendant Google LLC


                                                   s/ Saunak K. Desai
                                                   Saunak K. Desai




                                               7
                                Case
                                Case1:20-cv-01106-LGS
                                     1:20-cv-01106-LGS Document
                                                       Document110-6
                                                                108-1 Filed
                                                                      Filed12/16/20
                                                                            10/13/20 Page
                                                                                     Page91of
                                                                                            of14
                                                                                               6




                                                 JOINT CLAIM TERMS CHART – EXHIBIT 1

            The identification of evidence below includes, inter alia, citations to the patents asserted in this litigation: U.S. Patent No.

   6,535,226 (“’226 patent”), U.S. Patent No. 6,522,325 (“’325 patent”), 9,055,234 (“’234 patent”) (collectively, the “Asserted Patents”).

            The parties reserve the right to rely on or challenge any intrinsic and extrinsic evidence identified by the other party, and any

   evidence obtained, or that may be obtained, through claim construction discovery. The parties further reserve the right to amend, correct,

   or supplement their claim construction positions and supporting evidence in response to any change of position by the other party and

   in response to information received through claim construction discovery. The parties additionally reserve the right to rely on citations

   identified by either party, including any citations identified in the briefing. The parties also reserve the right to rely on additional citations

   to intrinsic and extrinsic evidence to rebut arguments or characterizations about that evidence made by the other party.

   Terms and Phrases                     Kewazinga’s Proposed Construction and                       Google’s Proposed Construction and
                                               Identification of Evidence                                Identification of Evidence

mosaicing                      creating imagery assembled from a plurality of                creating imagery assembled from a plurality of
 (’325 patent, claims 1, 5, 6; images, or portions thereof, including an alignment           camera outputs, or portions thereof, including an
                               process and a composition process                             alignment process and a composition process to
 see also derivative
                                                                                             achieve a seamless combination of the camera
 mosaicing terms in ’234
                                                                                             outputs
 patent, claims [1], 3, 5-7,     Intrinsic Evidence:
 10, 11, [13], 16, 18-21, 24,
 28, 29)                                  ’325 patent at 4:16-19, 4:28-31, 4:41-43,
                                                                                             Intrinsic Evidence:
                                           12:30-32, 13:15-49, 15:9-16, Abstract
                                                                                                    ’234 patent at Abstract, Fig. 7a; 11, 2:8-29,
                                          ’234 patent at 4:27-30, 4:41-56, 12:50-13:2,
                                                                                                     3:18-32, 4:31-56, 12:39-49, 13:22-29; 17:6-
                                           16:46-48, 17:31-63, 19:21-27



   JOINT CLAIM TERMS CHART – EXHIBIT 1                                                                                                     Page 1
                    Case
                     Case1:20-cv-01106-LGS
                          1:20-cv-01106-LGS Document
                                             Document110-6
                                                      108-1 Filed
                                                             Filed12/16/20
                                                                   10/13/20 Page
                                                                             Page10
                                                                                  2 of 6
                                                                                       14




Terms and Phrases            Kewazinga’s Proposed Construction and                  Google’s Proposed Construction and
                                   Identification of Evidence                           Identification of Evidence
                              U.S. Patent No. 5,649,032 (“Burt patent,”            15, 17:30-63; 17:64-18:43; 19:21-28; cl. 1-
                               incorporated by reference in ‘325 and ‘234           30.
                               patents) at 1:20-34, 2:3-57, 3:39-48, 4:41-48,      ’325 patent at Abstract, Figs. 7a, 11; 2:1-20,
                               5:36-6:60, Figs. 3-6, Abstract, claims 1-30          2:66-3:16, 4:20-43, 12:59-67, 13:15-14:30,
                              ’325 patent prosecution history at Notice of         15:9-16; cl. 1-30.
                               Allowability                                        U.S. Patent No. 5,649,032 (“Burt patent,”
                      Extrinsic Evidence:                                           incorporated by reference in ’325 and ’234
                                                                                    patents) at 1:20-33, 2:3-41, 3:39-45, 4:41-44,
                              Testimony of Dr. Jeffrey Lubin
                                                                                    5:36-6:60, 11:25-14, Figs. 3-6, 9; claim 1;
                              Although Kewazinga disputes that the Claim           Abstract
                               Construction Opinion, Kewazinga Corp. v.
                                                                                   ’325 patent prosecution history at
                               Microsoft Corp., No. 1:18-CV-4500-GHW,
                               2019 WL 3423352 (S.D.N.Y. July 29, 2019)                o 1/15/2002 office action; 7/23/2002
                               is “extrinsic evidence” within the meaning set            response to office action and
                               forth in Phillips v. AWH Corp., 415 F.3d                  amendment
                               1303, 1317-18 (Fed. Cir. 2005), Kewazinga               o “QuickTime VR – an Image-Based
                               may cite it as well                                       Approach to Virtual Environment
                              Although Kewazinga disputes that briefing,                Navigation,” Shenchang Eric Chen,
                               filings, and deposition transcripts in                    Apple Computer, Inc. at 4.
                               Kewazinga Corp. v. Microsoft Corp.,                     o U.S. Pat. No. 5,495,576 (“Ritchey”) at
                               No.1:18-cv-4500-GHW (S.D.N.Y.) is                         Abstract, Figs. 1, 15-18; 1:22-38,
                               “extrinsic evidence” within the meaning set               8:61-67, 10:17-30, 11:31-54, 15:49-
                               forth in Phillips v. AWH Corp., 415 F.3d                  18:50, 20:45-22:67, 25:55-67, 26:4-
                               1303, 1317-18 (Fed. Cir. 2005), Kewazinga                 61.
                               may cite them as well




JOINT CLAIM TERMS CHART – EXHIBIT 1                                                                                      Page 2
                  Case
                   Case1:20-cv-01106-LGS
                        1:20-cv-01106-LGS Document
                                           Document110-6
                                                    108-1 Filed
                                                           Filed12/16/20
                                                                 10/13/20 Page
                                                                           Page11
                                                                                3 of 6
                                                                                     14




                                                                 Extrinsic Evidence:
                                                                       Claim Construction Opinion, Kewazinga
                                                                        Corp. v. Microsoft Corp., No. 1:18-CV-4500-
                                                                        GHW, 2019 WL 3423352 (S.D.N.Y. July 29,
                                                                        2019)
                                                                       Testimony of Dr. Jeffrey Lubin
                                                                       Testimony of Dr. Keith J. Hanna
                                                                           o Initial Expert Declaration in
                                                                             Kewazinga v. Microsoft (Dkt. No. 43)
                                                                           o Supplemental Expert Declaration in
                                                                             Kewazinga v. Microsoft (Dkt. No. 48)
                                                                           o 3/14/2019 Deposition in Kewazinga v.
                                                                             Microsoft, at 16:2-16, 40:4-14, 108:4-
                                                                             109:3, 110:10-111:8, 119:5-19, 131:3-
                                                                             20
                                                                       Briefing in Kewazinga Corp. v. Microsoft
                                                                        Corp., No.1:18-cv-4500-GHW (S.D.N.Y.)
                                                                           o Kewazinga opening claim
                                                                             construction brief (Dkt. No. 42)
                                                                           o Kewazinga reply claim construction
                                                                             brief (Dkt. No. 47)
                                                                           o Kewazinga letter brief regarding
                                                                             claim construction (Dkt. No. 51)
                                                                           o Microsoft motion for summary
                                                                             judgment (Dkt. No. 189) and
                                                                             Carraway Decl. in support (Dkt. No.
                                                                             192)




JOINT CLAIM TERMS CHART – EXHIBIT 1                                                                       Page 3
                               Case
                                Case1:20-cv-01106-LGS
                                     1:20-cv-01106-LGS Document
                                                        Document110-6
                                                                 108-1 Filed
                                                                        Filed12/16/20
                                                                              10/13/20 Page
                                                                                        Page12
                                                                                             4 of 6
                                                                                                  14




    Terms and Phrases                Kewazinga’s Proposed Construction and                    Google’s Proposed Construction and
                                           Identification of Evidence                             Identification of Evidence
                                                                                                  o Kewazinga response to Microsoft’s
                                                                                                    motion for summary judgment (Dkt.
                                                                                                    No. 246)
                                                                                                  o Microsoft reply in support of its
                                                                                                    motion for summary judgment (Dkt.
                                                                                                    No. 265)
                                                                                             Testimony of Dr. Peter J. Burt
                                                                                                  o 12/10/2019 Deposition in Kewazinga
                                                                                                    v. Microsoft, at 19:22-20:21, 31:14-
                                                                                                    25.
                                                                                             Testimony of Dr. Rakesh “Teddy” Kumar
                                                                                                  o 11/21/2019 Deposition in Kewazinga
                                                                                                    v. Microsoft, at 18:8-13, 19:1-9,
                                                                                                    43:22-44:11.
                                                                                             Google additionally reserves the right to rely
                                                                                              on testimony from the named inventors of the
                                                                                              patents-in-suit and Sarnoff/SRI employees
                                                                                              who were involved with the development of
                                                                                              the technology claimed in the patents-in-suit.

array of cameras                 No construction is necessary. However, if the Court   a set of multiple cameras, each fixed in relation to
                                 rules that one is necessary, Kewazinga proposes the   each other
 (’226 patent, claims 55,
                                 following construction:
 119; ’325 patent, claims 1,
 5, 6, 10, 14, 15, 29)           a camera configuration wherein the configuration      Intrinsic Evidence:
                                 can be created over time by moving cameras
                                                                                             ’226 patent at Figs. 1, 2b-e, 3, 4, 7a, 8; claims
                                                                                              1, 54, 73, 1:15-16, 1:63-2:34, 2:59-63, 3:56-



   JOINT CLAIM TERMS CHART – EXHIBIT 1                                                                                             Page 4
                    Case
                     Case1:20-cv-01106-LGS
                          1:20-cv-01106-LGS Document
                                             Document110-6
                                                      108-1 Filed
                                                             Filed12/16/20
                                                                   10/13/20 Page
                                                                             Page13
                                                                                  5 of 6
                                                                                       14




Terms and Phrases            Kewazinga’s Proposed Construction and                       Google’s Proposed Construction and
                                   Identification of Evidence                                Identification of Evidence
                      Intrinsic Evidence:                                                65, 4:12-18, 4:56-5:21, 6:26-38, 7:53-8:15,
                                                                                         10:8-53, 17:52-60.
                              ’226 patent at 3:54-65, 4:22-44, 4:56-5:24,
                               6:7-38, 7:20-52, 8:17-9:20, 9:46-52, 13:19-              ’325 patent at Figs. 1, 2b-e, 3, 4, 7a, 8, 11, 12;
                               27, 13:55-61, Figs. 1, 2a-2e, 3, 4, 5, 6, 7a              claims 1, 4, 10, 13, 22-24; 1:20-21, 2:1-37,
                                                                                         2:61-63, 3:66-4:9, 4:22-28, 5:1-33, 6:37-48,
                              ’325 patent at 3:65-4:8, 4:32-56, 5:1-36,
                                                                                         7:65-8:25, 10:19-63, 19:2-20:27, 20:67-21:4.
                               6:18-48, 7:31-64, 8:28-9:32, 9:58-64, 15:9-
                               16, 18:59-20:53, Figs. 1, 2a-2e, 3, 4, 5, 6, 7a,         U.S. Patent No. 5,708,469 (“’469 patent) at
                               11, 12, claims 1 and 10                                   Figs. 1-2, 3:48-56; 5:38-6:39.
                      Extrinsic Evidence:
                              Testimony of Dr. Jeffrey Lubin                     Extrinsic Evidence:
                              Although Kewazinga disputes that the Claim               Testimony of Dr. Jeffrey Lubin
                               Construction Opinion, Kewazinga Corp. v.                 Testimony of Dr. Keith J. Hanna
                               Microsoft Corp., No. 1:18-CV-4500-GHW,
                               2019 WL 3423352 (S.D.N.Y. July 29, 2019)                      o Initial Expert Declaration in
                               is “extrinsic evidence” within the meaning set                  Kewazinga v. Microsoft (Dkt. No. 43)
                               forth in Phillips v. AWH Corp., 415 F.3d                      o Supplemental Expert Declaration in
                               1303, 1317-18 (Fed. Cir. 2005), Kewazinga                       Kewazinga v. Microsoft (Dkt. No. 48)
                               may cite it as well
                                                                                             o 3/14/2019 Deposition in Kewazinga v.
                              Although Kewazinga disputes that briefing,                      Microsoft (Dkt. No. 52-2), at 14:6-24,
                               filings, and deposition transcripts in                          47:5-15, 58:14-59:6, 60:16-61:10,
                               Kewazinga Corp. v. Microsoft Corp.,                             61:11-62:8, 62:9-18, 63:3-22, 66:2-13,
                               No.1:18-cv-4500-GHW (S.D.N.Y.) is                               70:2-71:1, 76:9-20, 153:17-23.
                               “extrinsic evidence” within the meaning set
                               forth in Phillips v. AWH Corp., 415 F.3d                 Claim Construction Opinion, Kewazinga
                               1303, 1317-18 (Fed. Cir. 2005), Kewazinga                 Corp. v. Microsoft Corp., No. 1:18-CV-4500-
                               may cite them as well                                     GHW, 2019 WL 3423352 (S.D.N.Y. July 29,
                                                                                         2019)



JOINT CLAIM TERMS CHART – EXHIBIT 1                                                                                           Page 5
                    Case
                     Case1:20-cv-01106-LGS
                          1:20-cv-01106-LGS Document
                                             Document110-6
                                                      108-1 Filed
                                                             Filed12/16/20
                                                                   10/13/20 Page
                                                                             Page14
                                                                                  6 of 6
                                                                                       14




Terms and Phrases            Kewazinga’s Proposed Construction and             Google’s Proposed Construction and
                                   Identification of Evidence                      Identification of Evidence
                              Random House Webster’s College Dictionary      Briefing in Kewazinga Corp. v. Microsoft
                               (1991) at 76 (definition of “array”)            Corp., No.1:18-cv-4500-GHW (S.D.N.Y.)
                                                                                  o Kewazinga opening claim
                                                                                    construction brief (Dkt. No. 42)
                                                                                  o Kewazinga reply claim construction
                                                                                    brief (Dkt. No. 47)
                                                                                  o Kewazinga letter brief regarding
                                                                                    claim construction (Dkt. No. 51)
                                                                              Testimony of Dr. Rakesh “Teddy” Kumar
                                                                                  o 11/21/2019 Deposition in Kewazinga
                                                                                    v. Microsoft, at 43:22-44:11, 70:2-15,
                                                                                    114:11-25, 135:13-136:2.
                                                                              Google additionally reserves the right to rely
                                                                               on testimony from the named inventors of the
                                                                               patents-in-suit and Sarnoff/SRI employees
                                                                               who were involved with the development of
                                                                               the technology claimed in the patents-in-suit.




JOINT CLAIM TERMS CHART – EXHIBIT 1                                                                               Page 6
